DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 8/31/2022. 
Claims 1-11, 13-21 are pending. Claim 12 have been cancelled. Claim 21 is new.  Claims 1, 2, 6, 7, 11, and 13-20 have been amended. Entry of this amendment is accepted and made of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Jr. et al. US Patent 4,459,479 (hereinafter Smith) in view of Evans et al. US 5,804,820 (hereinafter Evans).

Regarding claim 1, Smith teaches a method for determining borehole density (see  col. 2, ll. 15-47; col. 5, ll. 56 through col. 6, ll.12) comprising: 
disposing a pulsed-neutron logging tool into a borehole, wherein the borehole has a wellbore casing (see Fig. 1; abstract; col. 1, ll. 25-59; col. 2, ll. 65 through col. 3, ll. 12; col. 6, ll. 36-45); 
emitting a neutron from a neutron source on the pulsed-neutron logging tool into the wellbore casing, wherein the wellbore casing includes iron (see abstract; col. 1, ll. 36-59; col. 6, ll. 36-45, claim 1, wherein a neutron source in the logging tool is disclosed and wherein the wellbore casing includes iron); 
capturing one or more gammas expelled from iron in the wellbore casing in response to the neutron from the neutron source (see abstract; col. 1, ll. 36-59; col. 2, ll. 25-61, where gamma measurements are made).
Smith teaches that the technique can be applied to density and pulsed neutron logging tools as well to as natural gamma ray spectroscopy tools and further discloses that variations of density and lithology type of the formation from which the gamma rays are originally emitted.  However, smith do not explicitly teaches determining borehole density utilizing the captured one or more gammas.
Evans teaches an apparatus for determining the density of underground formations surrounding a borehole, including a neutron source for irradiating the formations from within the borehole and at least one detector which detects neutrons and gamma rays in the borehole resulting from the irradiation of the formations with neutrons and further teaches determining borehole density utilizing the captured one or more gammas (see abstract, see col. 2, ll. 11-24 wherein gamma ray signals are each analyzed and combined to determine the density of an earth formation). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Smith to determine borehole density utilizing the captured one or more gammas for the benefit of evaluating earth formations and reservoirs for purposes such as exploration, formation evaluation, stimulation and production in order to accurately characterize the subterranean formation.  Therefore, the system would be enhanced.

Regarding claim 6, Smith teaches a method for determining borehole density (see  col. 2, ll. 15-47; col. 5, ll. 56 through col. 6, ll.12) comprising: 
disposing a pulsed-neutron logging tool into a borehole, wherein oxygen, carbon, and silicon are disposed in the borehole (see Fig. 1-2; abstract; col. 1, ll. 25-59; col. 2, ll. 65 through col. 3, ll. 12; col. 4, ll. 15-55; col. 6, ll. 36-45); 
emitting a neutron from a neutron source on the pulsed-neutron logging tool into the wellbore casing (see abstract; col. 1, ll. 36-59; col. 6, ll. 36-45, claim 1, wherein a neutron source in the logging tool is disclosed and wherein the wellbore casing includes iron); 
capturing one or more gammas expelled from each of the oxygen, the carbon, and the silicon in the borehole (see abstract; col. 1, ll. 36-59; col. 2, ll. 25-61, where gamma measurements are made). 
Smith teaches that the technique can be applied to density and pulsed neutron logging tools as well to as natural gamma ray spectroscopy tools and further discloses that variations of density and lithology type of the formation from which the gamma rays are originally emitted.  However, smith do not explicitly teaches determining borehole density utilizing the captured one or more gammas.
Evans teaches an apparatus for determining the density of underground formations surrounding a borehole, including a neutron source for irradiating the formations from within the borehole and at least one detector which detects neutrons and gamma rays in the borehole resulting from the irradiation of the formations with neutrons and further teaches determining borehole density utilizing the captured one or more gammas (see abstract, see col. 2, ll. 11-24 wherein gamma ray signals are each analyzed and combined to determine the density of an earth formation). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Smith to determine borehole density utilizing the captured one or more gammas for the benefit of evaluating earth formations and reservoirs for purposes such as exploration, formation evaluation, stimulation and production in order to accurately characterize the subterranean formation.  Therefore, the system would be enhanced.

Allowable Subject Matter
Claims 2-5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 11 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of  identifying an attenuation and a borehole density; and formulating a production intensity of 7.6 MeV for the gamma of iron using Iy =7.6 MeV = TFe *σ*φ, wherein TFe is an iron atomic density in a material, σ is a capture cross section of iron, and φ is a neutron flux at given point, in combination with the limitations set forth by the claim.
Dependent claims 13-20 are allowed for the reasons explained above with respect to independent claim 11 from which they depend.
Claim 21 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of identifying an attenuation and a borehole density; formulating a production intensity of 7.6 MeV for the gamma of iron using Iy =7.6 MeV = TFe *σ*φ, wherein TFe is an iron atomic density in a material, σ is a capture cross section of iron, and φ is a neutron flux at given point; and finding a count rate using Count Rate = Iy                        
                            
                                
                                    e
                                
                                
                                    -
                                    μ
                                    ρ
                                    x
                                
                            
                        
                    , wherein μ is a mass attenuation coefficient at 7.6 MeV, and ρ is a bulk material density, and x is a material thickness for the attenuation of the gamma, in combination with the limitations set forth by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) see last two paragraphs f page 6 of the remarks filed 08/31/2022, with respect to amended claims 1 and 6 have been considered but are moot in view of the new grounds of rejection necessitated by amendment because applicants’ arguments are directed to the newly added limitations now being treated on the merits and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant arguments with respect to amended claims 11 and 20 have been fully considered and are persuasive.  Rejections of claim 11 have been withdrawn.

Conclusion
The prior art made of record cited in form PTOL-892 and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864